SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

153
CA 15-00876
PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


LISA BLANCHFIELD, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

CLINTON COMMONS VENTURES, LLC, ITS AGENTS,
SERVANTS, AND/OR EMPLOYEES, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


LAW OFFICES OF THERESA J. PULEO, SYRACUSE (MICHELLE M. DAVOLI OF
COUNSEL), FOR DEFENDANT-APPELLANT.

PETER M. HOBAICA, LLC, UTICA (PETER W. HOBAICA OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Oneida County (Erin P.
Gall, J.), entered November 20, 2014. The order denied the motion of
defendant for summary judgment.

      It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Loafin’ Tree Rest. v Pardi [appeal No. 1], 162 AD2d
985).




Entered:    March 25, 2016                         Frances E. Cafarell
                                                   Clerk of the Court